    Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )       CASE NO. 2:18-cr-416-WKW
                                          )                 [WO]
KEMOND JAREUZ FORTSON                     )

                  MEMORANDUM OPINION AND ORDER

      Before the court is the parties’ joint oral motion to continue trial. (Doc.

# 130.) The motion was thoroughly argued in an on-the-record telephonic status

conference on July 17, 2020. After serious consideration and for the reasons set

forth below, the court will grant a continuance of the trial pursuant to 18 U.S.C.

§ 3161(h)(7).

                             I.     BACKGROUND

      Defendant Kemond Jareuz Fortson has been charged with one count of

possession of a firearm by a prohibited person in violation of 18 U.S.C. § 922(g)(1),

four counts of violating the Controlled Substances Act in violation of 21 U.S.C.

§ 841(a)(1), and one count of possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A). (Doc. # 91.) After six

continuances, the jury selection and trial in his case were set to begin on July 20,

2020. (Docs. # 15, 59, 90, 105, 111, 117.) During a telephonic status conference on

July 17, 2020, the parties orally and jointly moved for a continuance due to their
    Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 2 of 9




concerns regarding the impact of the COVID-19 pandemic upon the structure of jury

selection and trial. The motion was granted orally. (Doc. # 130.)

                         II.   STANDARD OF REVIEW

      While the trial judge enjoys great discretion when determining whether to

grant a continuance, the requirements of the Speedy Trial Act (“Act”) limit that

discretion. 18 U.S.C. § 3161; United States v. Stitzer, 785 F.2d 1506, 1516 (11th

Cir. 1986). The Act provides in part:

      In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the commission
      of an offense shall commence within seventy days from the filing date
      (and making public) of the information or indictment, or from the date
      the defendant has appeared before a judicial officer of the court in
      which such charge is pending, whichever date last occurs.

§ 3161(c)(1). The Act excludes, however, certain delays from the seventy-day

period, including delays based upon “findings that the ends of justice served by

taking such action outweigh the best interest of the public and the defendant in a

speedy trial.” § 3161(h)(7)(A). In determining whether to grant an ends-of-justice

continuance, the court “shall consider,” among other things, whether denial likely

would “result in a miscarriage of justice,” id. at § 3161(h)(7)(B)(i), or “would deny

counsel for the defendant or the attorney for the Government the reasonable time

necessary for effective preparation, taking into account the exercise of due

diligence,” id. at § 3161(h)(7)(B)(iv).



                                          2
    Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 3 of 9




                                III.   DISCUSSION

      The Sixth Amendment declares, “In all criminal prosecutions, the accused

shall enjoy the right to a speedy and public trial . . . .” U.S. Const. amend. VI. These

rights are so vital to the pursuit of justice that this courthouse displays them in its

July Assembly Room—impressing upon all jurors in criminal trials the urgency of

their task. Mr. Fortson has waited patiently for his day in court, and unfortunately,

that day must be delayed again.

   A. The COVID-19 Pandemic

      The nation and this judicial district have been greatly impacted by the ongoing

COVID-19 pandemic. The health and safety of trial participants and the public are

interests of the highest order for this court. The President of the United States has

declared a national emergency. General Orders have been entered in response to the

outbreak of Coronavirus Disease of 2019 (COVID-19) within the Middle District of

Alabama, and to the rapidly evolving threat to health and safety posed by the

outbreak.    See, e.g., Order, In re: Court Operations Under the Exigent

Circumstances Created by COVID-19 and Related Coronavirus, No. 2:20-mc-3910-

ECM (M.D. Ala. March 17, 2020), ECF No. 2. These General Orders have

acknowledged the unprecedented nature of the public health emergency caused by

COVID-19.




                                           3
    Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 4 of 9




      That emergency continues in Montgomery County, which the Alabama

Department of Public Health currently classifies as a “high risk” county due to the

extent of the county’s COVID-19 problems.             See Ala. Dep’t of Pub. Health,

Alabama’s              Covid-19         Risk               Indicator        Dashboard,

https://alpublichealth.maps.arcgis.com/apps/opsdashboard/index.html#/b585b67ef

4074bb2b4443975bf14f77d (last visited July 20, 2020). Those risks also exist in the

twelve counties that make up the Northern Division of this District, from which this

jury will be assembled. The Alabama Department of Public Health lists four of the

counties of this Division in its very high risk category (Chilton, Covington, Bullock,

and Barbour), five in its high risk category (Montgomery, Autauga, Butler, Coosa,

and Pike), and three in its moderate risk category (Elmore, Crenshaw, and Lowndes).

Id. COVID-19 can cause severe illness, and it poses particularly high risks for older

adults and people of any age who have serious underlying medical conditions. Ctrs.

for Disease Control & Prevention, What You Should Know About COVID-19 To

Protect     Yourself      and     Others,        https://www.cdc.gov/coronavirus/2019-

ncov/downloads/2019-ncov-factsheet.pdf (last visited July 20, 2020).

      When the decision to continue the trial was made three days ago, over sixty

thousand Alabamians had been confirmed positive with the virus, over seven

thousand had been hospitalized, and twelve hundred had died. Ala. Dep’t of Pub.

Health,     Alabama’s      COVID-19         Data     and     Surveillance   Dashboard,


                                             4
    Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 5 of 9




https://alpublichealth.maps.arcgis.com/apps/opsdashboard/index.html#/6d2771faa9

da4a2786a509d82c8cf0f7 (as of July 17, 2020). Since then, roughly seven thousand

new cases have been confirmed, contributing to the nearly twenty-three thousand

new cases that have been confirmed statewide in the past fourteen days. Id. (last

visited July 20, 2020). The court takes judicial notice of these facts that are both

generally known within this court’s territorial jurisdiction and that “can be

accurately and readily determined from” public records “whose accuracy cannot

reasonably be questioned.” Fed. R. Evid. 201(b).

      Both the State of Alabama and the Centers for Disease Control and Prevention

recommend that individuals stay at home as much as possible. See Ctrs. for Disease

Control, supra; Office of Ala. Governor Kay Ivey, Order of the State Health Officer

Suspending Certain Public Gatherings Due to Risk of Infection by Covid-19, at 2 (as

amended July 15, 2020), https://governor.alabama.gov/assets/2020/07/Safer-at-

Home-Order-Mask-Amendment-7.15.2020-FINAL.pdf. Both the State of Alabama

and the Centers for Disease Control and Prevention recommend that when

individuals do venture outside of the home, they maintain at least six feet of distance

from individuals outside of their household. See Ctrs. for Disease Control, supra;

Office of Ala. Governor Kay Ivey, supra, passim.




                                          5
    Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 6 of 9




   B. Safety Preparations for Jury Selection and Trial

      The court takes seriously its special responsibility to protect trial participants,

members of the public, and, particularly, the members of the jury, who were to be

called upon during a national crisis to carry on one of the nation’s most sacred civic

duties. Diligent efforts were undertaken to prepare the Montgomery court facilities

for a July 20 trial. The court planned to mandate all trial participants, except for the

testifying witness, to wear face masks. Prospective jurors were to be examined in

groups so that they could be spaced at least six feet apart from each other. Plexiglass

shielding has been erected in the courtroom to provide barriers in front of the judge,

law clerk, witness stand, courtroom deputy, and jury box. All evidence was to be

displayed electronically, rather than handed to jurors. Members of the petit jury

were to be spread out across the jury box and the visitors’ gallery. Defendant’s

family members were to be the only in-person public spectators. All other spectators

were to view the trial via video broadcast displayed in another courtroom or on the

court’s website. Jurors were to be sequestered during each day’s proceedings so that

they could not disperse into the community and risk infection during daytime meals.

Jurors would deliberate in a large courtroom, rather than in the smaller jury

deliberation room.




                                           6
    Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 7 of 9




   C. Weighing the Interests

      Still, there are non-safety factors to consider when setting and structuring a

criminal trial. In the telephonic status conference that took place on July 17, 2020,

the parties raised a number of concerns, some of which suggest a continuance.

Defense counsel argued that the pandemic called into question the likelihood that

the jury venire would be drawn from a fair cross-section of the community,

particularly regarding the age, race, and political affiliations of the venire. They

argued that their ability to represent their client could be hindered by their inability

to see and respond to jurors’ facial expressions during jury selection and trial. They

argued that their client might be prejudiced by the jury’s inability to see his face due

to masking.    They opposed the court’s plan to seat some jurors behind the

Government’s table and expressed concerns that jurors could be distracted by the

unusual procedures and by their personal worries about infection. They were

particularly worried that jurors might rush deliberations in a multi-count indictment

in order to separate from each other as quickly as possible. Complicating matters

further, the court also considered the fact that Mr. Fortson, who is currently detained

in the Montgomery City Jail, personally desires for the trial to take place as soon as

possible.

      Our judicial system envisions not a perfect jury or even a community-

balanced jury, only a fair and impartial jury. As was pointed out to the parties during


                                           7
     Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 8 of 9




the conference, the traditional remedy for concerns related to potential social,

political, cultural, and even religious preconceptions the jurors bring with their

presence is thorough and searching voir dire with prospective jurors under oath. The

undersigned’s experience in over forty-four years of courtroom culture in the United

States is that our jurors take very seriously their under-oath promises to be fair and

impartial; they acknowledge the dichotomy of a system in which actors (including

most especially judges) enforce law that they may not necessarily agree with, biases

notwithstanding.       While the system is neither perfect nor failsafe, no human

institution is. But it is continuing concerns with a focus on jurors—and a joint

motion to continue the trial over the objection of Mr. Fortson1—that convince the

undersigned under a totality of circumstances that an ends-of-justice continuance is

justified.

       The parties have demonstrated that the ends of justice served by continuing

the trial outweigh the best interest of the public and Defendant in a speedy trial. See

§ 3161(h)(7)(A). A continuance serves the interests of justice by permitting the


        1
            An unopposed motion over the objection of a defendant is superficially non-sensical.
An explanation is in order. Counsel for Mr. Fortson very ably presented the reasons he opposed a
continuance, and they were substantial and seriously considered by the undersigned.
Counterweighing his reasons were the totality of circumstances described above, and the assurance
that this continuance would be as brief as humanly possible (approximately three weeks), that the
court is hard at work in the interim to ensure the safety of body and mind of all trial participants,
and that Mr. Fortson will be at the top of the next docket of cases of the undersigned. In ordinary
times, a jury might have been struck on July 20 and instructed to return for trial on August 10, but
these are not ordinary times. Finally, circumstances are such that a continuance was inevitable
with or without a motion.
                                                 8
     Case 2:18-cr-00416-WKW-SMD Document 131 Filed 07/20/20 Page 9 of 9




parties to effectively prepare to try this case under the modified procedures discussed

during the status conference. The added time will permit the court to consider the

safety of face shields or transparent face masks—which may ameliorate the parties’

concerns regarding the inability to see the jurors’ and Defendant’s demeanors—and

to procure face shields, transparent face masks, or additional plexiglass shielding.

Ensuring that the prospective jurors and members of the petit jury can focus on the

trial presentation with as few distractions as possible is necessary to prevent a

miscarriage of justice.

       Accordingly, it is ORDERED that the parties’ joint motion to continue trial

(Doc. # 130) is GRANTED and that the trial is CONTINUED from July 20, 2020,

to the criminal term of court beginning August 10, 2020, in Montgomery, Alabama.

Counsel should direct all further filings in the case to the undersigned presiding

district judge.

       DONE this 20th day of July, 2020.

                                               /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE




                                          9
